                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

UNITED STATES OF AMERICA                             )
                                                     )        Case No. 3:06CR151-04
               v.                                    )        (Financial Litigation Unit)
                                                     )
DAVID MICHAEL HENNESSEY.                             )

                                             ORDER

       Upon consideration of the United States' Motion requesting permission to apply funds seized

from David Michael Hennessey toward payment of the restitution ordered in this case, and further

upon the complete record of this matter to date,

       IT IS HEREBY ORDERED that the United States Marshal Service shall liquidate United

States Postal check #0259934086 in the amount of $5,500.00, which was seized from David

Michael Hennessey on April 11, 2007, and convey and remit the proceeds to the Office of the United

States District Clerk of Court for the Western District of North Carolina in partial satisfaction of

the restitution imposed by the criminal judgment in this matter.

                                             Signed: October 23, 2018
